Citation Nr: 1134707	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for a right shoulder disability, rated 20 percent disabling prior to June 6, 2007, 100 percent from June 6 through September 30, 2007, 20 percent from October 1, 2007, through September 3, 2009, 100 percent from September 4, 2009, through March 31, 2010, and 20 percent from April 1, 2010. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1978 to July 1981.

The Veteran attempted, unsuccessfully, to appeal a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied an increased rating for the right shoulder.  He submitted a timely notice of disagreement (hereinafter: NOD) to that decision in June 1998 and the RO issued a statement of the case (hereinafter: SOC) on June 21, 1999.  His VA Form 9, Appeal to the Board of Veterans' Appeals, was untimely received at the RO on September 9, 1999, however.  The RO thereafter closed that appeal.  In December 1999, the Veteran submitted additional evidence and requested that the RO clarify the status of his appeal.  The RO did not respond to the Veteran.  

This appeal arises to the Board of Veterans' Appeals (hereinafter: the Board) from a November 2005-issued rating decision of the Cleveland, Ohio, RO that denied an increased rating for the right shoulder.  The Veteran timely appealed that decision.

Since the November 2005 rating decision was issued, the Veteran has twice undergone right shoulder surgery and the RO has granted temporary total ratings for convalescence following each surgery.  A December 2008 rating decision granted a temporary total rating from June 6 through August 31, 2007; however, the Veteran submitted a timely NOD to the termination date of that temporary total rating.  In a May 2010-issued rating decision, the RO extended that temporary total rating through September 30, 2007.  A March 2010 RO rating decision granted a temporary total rating from September 4 through December 31, 2009.  The Veteran submitted a timely NOD to the termination date.  In a July 2010 rating decision, the RO extended that temporary total rating through March 31, 2010.  No SOC has been issued addressing the termination date of either temporary total rating and it is not clear that the Veteran has withdrawn either NOD.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999.  

In November 2005, the Veteran reported that his right shoulder pain caused sleeping problems and stress and that he was taking anti-depressant medication.  The RO adjudicated a claim for service connection for a sleep disorder in March 2007; however, the decision does not address service connection for stress or depression, secondary to a service-connected disability.  Because these claims for service connection for stress and depression secondary to shoulder pain are raised by the record, but have not been adjudicated, they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claim for a higher right shoulder disability rating has been complicated by two shoulder surgeries during the appeal period, for which temporary total ratings have been assigned.  An appeal for the correct dates for the temporary total rating periods is pending.  The correct period or periods wherein a 20 percent rating is in effect cannot be ascertained until the periods for the temporary total ratings are adjudicated.  Thus, the appeals are inextricably intertwined.  See Harris v. Derwinski, 1 Vet.App. 180 (1991) (where the Court dismissed BVA decisions because the claim was "inextricably intertwined" with another claim which was undecided and pending before VA).  Moreover, although the Veteran's NODs did result in extensions of both temporary total rating periods, it is not clear that the Veteran is fully satisfied, as he has not withdrawn either NOD.  

Although the Veteran has submitted timely NODs to both rating decisions that assigned temporary total ratings, no SOC has been issued addressing either temporary total rating period.  In August 2011, the representative submitted written argument for a higher schedular rating, but failed to mention either temporary total rating.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97

Accordingly, the case is REMANDED for the following action:

The AMC or RO should issue an SOC addressing the temporary total rating periods in question.  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



